Citation Nr: 0915287	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran provided testimony at a May 2008 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2008 Board hearing, the Veteran described in-
service acoustic trauma while operating heavy multi-fuel 
trucks, which included turbo engines that emitted a high-
pitched whistle.  He contends he has hearing loss as a result 
of such noise exposure.  See May 2008 Board hearing 
transcript (Tr.) at pp. 9-11.  His DD Form 214 indicates that 
he was a heavy truck driver in service.

In a report of a VA examination conducted in August 2007, the 
examiner, after examining the Veteran and reviewing the 
claims file, found that, although the Veteran has a current 
hearing loss disability, the Veteran's hearing was normal 
bilaterally at the time of separation from service.  As a 
result, he concluded that the Veteran's in-service exposure 
to noise as a truck driver did not cause or contribute to his 
current hearing loss disability.  He did, however, find that 
the Veteran had tinnitus that was at least as likely as not 
related to service, and service connection for tinnitus was 
granted, effective July 2007, in an RO rating decision dated 
in August 2007.

At the Veteran's service discharge examination in March 1964, 
pure tone thresholds were reported for the right ear as 5 
decibels at 500 hertz, 0 decibels at 1000 hertz, 5 decibels 
at 2000 hertz, and 20 decibels at 4000 hertz.  Pure tone 
thresholds in the left ear were reported as 5 decibels at 500 
hertz, 0 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
and 5 decibels at 4000 hertz.  Hearing thresholds at 3000 
hertz were not measured for either ear.

VA has generally taken administrative notice that 
audiological testing conducted by the service department 
prior to November 1, 1967, was reported as American Standards 
Association (ASA) units, rather than International Standards 
Organization (ISO) units.  Converting the Veteran's March 
1964 audiological results from ASA to ISO units results in 
the following: Pure tone thresholds measured in the right ear 
are 20 decibels at 500 hertz, 10 decibels at 1000 hertz, 15 
decibels at 2000 hertz, and 25 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear are 20 decibels at 500 hertz, 
10 decibels at 1000 hertz, 20 decibels at 2000 hertz, and 10 
decibels at 4000 hertz.  

A review of medical literature indicates a generally accepted 
standard that hearing thresholds of 20 decibels or less 
reflect normal hearing, while hearing thresholds of 25 
decibels or more are indicative of some degree of hearing 
loss.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-
11 (Stephen A. Schroeder et. al. eds., 1988).  This standard 
for whether a hearing loss has occurred is generally accepted 
for hearing thresholds as measured in ISO units.  Thus, the 
Board's lay-understanding of the evidence is that, by the 
standards of medical literature as cited to and acknowledged 
by the Court of Appeals for Veterans Claims in Hensley, the 
Veteran does appear to have had some hearing loss, at least 
in the right ear, at discharge from service.  

Also noteworthy is that the threshold values at the May 1964 
discharge audiological examination approached the 20 to 25 
decibel range (after conversion to ISO units) commonly 
defined as a hearing loss at multiple frequencies 
bilaterally, but were not measured at 3000 hertz.

However, the thresholds do not reflect a hearing loss 
disability for VA purposes at the time of discharge from 
service.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  August 2007 VA examination results reveal that the 
Veteran does currently have bilateral hearing loss 
disability.

Because the evidence reflects acoustic trauma during service 
that a VA audiological examiner has found sufficient to 
result in chronic tinnitus, some hearing loss during service, 
and a current hearing loss disability, the Board finds that a 
supplemental VA medical opinion would be helpful in this 
case.  See 38 U.S.C.A. § 5103A(d); Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a supplemental 
medical opinion in this case.  

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability began during 
service, or was caused or aggravated by any 
incident of service, to include exposure to 
noise from heavy multi-fuel trucks, which by 
the Veteran's account emitted a high-pitched 
whistle, during his in-service duties as a 
heavy truck driver.

In so doing, the clinician should provide an 
opinion based on interpretation of the March 
1964 VA audiological results after 
conversion from ASA to ISO units (as 
discussed above) which reflect hearing loss 
of a puretone threshold of 25 decibels at 
4000 Hertz in the right ear, and take into 
consideration the fact that the March 1964 
hearing thresholds were not measured at 3000 
hertz, while reflecting the maximum puretone 
threshold for normal hearing, of 20 
decibels, at 500 and 2000 Hertz in the left 
ear.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


